Exhibit 10.1 DATED15 August 2017 LAXTON PROPERTIES LIMITED as Landlord LEARNING TREE INTERNATIONAL LIMITED as Tenant I2 OFFICE LIMITED as Assignee LEARNING TREE INTERNATIONAL INC as Tenant’s Guarantor O.C.S. GROUP LIMITED as Assignee’s Guarantor LICENCE TO ASSIGN in respect of leases of the First and Second floors of Euston House, 24 Eversholt Street, London NW1 Berwin Leighton Paisner LLP Adelaide House London Bridge London EC4R 9HA Tel: +44 (0)20 3ax: +44 (0)20 3400 1111 Contents Clause Name Page 1 Definitions and interpretation 1 2 Grant of the Licence 2 3 Covenants by the Assignee 2 4 Covenants by the Assignee’s Guarantor 2 5 Authorised Guarantee Agreement 4 6 Covenants by the Tenant’s Guarantor 6 7 Completion of the Assignment 7 8 Consent of the Tenant’s Guarantor 8 9 Registered leases 8 10 Address for delivery of rent demands 8 11 Confidentiality 8 12 Governing Law 8 Schedule Name Page 1 Deed of Variation 9 2 Rent Deposit Deed 10 Execution Page 11 DATED 15 August 2017 PARTIES LAXTON PROPERTIES LIMITED (a company incorporated and registered under the laws of the British Virgin Islands with registered number 1632190) whose registered office is at PO Box 3174, Road Town, British Virgin islands (the “ Landlord ”) LEARNING TREE INTERNATIONAL LIMITED (company no 01392643) whose registered office is at Leatherhead House, Station Road, Leatherhead, Surrey KT22 7FG (the “ Tenant ”) I2 OFFICE LIMITED (company no 05374141) whose registered office is at 4 Tilgate Forest Business Park, Brighton Road, Crawley RH11 9BP (the “ Assignee ”) LEARNING TREE INTERNATIONAL INC (a company incorporated and registered under the laws of the State of Delaware) whose registered office is at 1805 Library Street, Reston, Virginia, 20190, USA (the “ Tenant’s Guarantor ”) O.C.S. GROUP LIMITED (company no 01298292) whose registered office is at 4 Tilgate Forest Business Park, Brighton Road, Crawley, West Sussex RH11 9BP (the “ Assignee’s Guarantor ”) OPERATIVE PROVISIONS 1 Definitions and interpretation In this Licence: “ Assignment ” means the assignment of the Leases to the Assignee as permitted by this Licence. “ Costs ” includes all liabilities, claims, demands, proceedings, damages, losses and properly incurred costs and expenses. “ First Floor Lease ” means a lease dated 14 November 2012 made between Laxton Properties Limited (1) and Learning Tree International Limited (2) for a term of 10 years from 14 November 2012 in respect of the first floor of Euston House, 24 Eversholt Street, London, NW1 registered at the Land Registry with title number NGL930302 and includes any documents supplemental to or entered into pursuant to it. “ Second Floor Lease ” means a lease dated 14 November 2012 made between Laxton Properties Limited (1) and Learning Tree International Limited (2) for a term of 10 years from 14 November 2012 in respect of the second floor of Euston House, 24 Eversholt Street, London, NW1 registered at the Land Registry with title number NGL930303 and includes any documents supplemental to or entered into pursuant to it. “ Lease ” means the First Floor Lease or the Second Floor Lease as the context so permits and “ Leases ” means both of them. “ Premises ” has the meaning given to that term in the relevant Lease, as the context so requires. 1 “ Term ” means the remainder of the termof years granted by the relevant Lease. “ 1995 Act ” means the Landlord and Tenant (Covenants) Act 1995. Any obligation on a party to this Licence to do any act includes an obligation to procure that it is done. Where a party is placed under a restriction in this Licence, the restriction includes the obligation on that party not to permit the infringement of the restriction by any person. When at any time the Assignee or the Tenant’s or Assignee’s Guarantor are two or more persons, obligations in this Licence expressed or implied to be made with or by the Assignee or the Tenant’s or Assignee’s Guarantor are to be treated as made with or by such individuals jointly and severally. References in this Licence to the Landlord are to the person or company in whom the immediate reversion to the Leases is for the time being vested. References in this Licence to any statutes or statutory instruments include any statute or statutory instrument amending, consolidating or replacing them respectively from time to time in force and references to a statute include statutory instruments and regulations made under it. It is hereby agreed and acknowledged that in the event of the Leases being renewed the Landlord shall not have a right to call for the Assignee’s Guarantor to be a party to any such new leases. 2 Grant of the Licence The Landlord grants licence to the Tenant to assign the Leases to the Assignee. 3 Covenants by the Assignee The Assignee covenants with the Landlord as from the date of the Deed effecting the Assignment throughout the remainder of the Term or until released under the 1995 Act: (a) to pay the rents reserved by, and comply with the tenant’s covenants and the conditions contained in the Leases; and (b) to pay to the Landlord any arrears of rent or other sums which fall due for payment under the terms of the Leases after the date of the Assignment but which are incurred in respect of a period before that date and the Tenant hereby indemnifies the Assignee for any such sums paid to the Landlord pursuant to this Clause3(b) relating to the period prior to the Assignment. 4 Covenants by the Assignee’s Guarantor The Assignee’s Guarantor covenants with the Landlord as primary obligor that as from the date of the Deed effecting the Assignment throughout the remainder of the Term or until the Assignee is released under the 1995 Act: (a) the Assignee will comply with its covenants contained in Clause3( Covenants by the Assignee ); and 2 (b) it is to indemnify the Landlord within 7 days of demand against all Costs arising from any default of the Assignee in complying with its covenants contained in Clause3(
